DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/27/2020 is acknowledged.  The traversal is on the ground(s) that the claims have overlapping subject matter and that the examiner has not shown burden.  This is not found persuasive because applicant’s assertions are false. A simple comparsion of the claims show the claims do not overlap in scope. Applicant has not shown otherwise. The examiner showed burden on the top of page 3 of the Restriction. This explanation is in accordance with guidance in the MPEP. See MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Claim 1 requires “at least two templates A and B”. The limitation will be interpreted as requiring two different templates as this is most consistent with the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires “a catalyst based on nickel aluminosilicate” (several instances) which renders the claim and dependent claims indefinite because it is unclear to what extent the catalyst must be similar to nickel aluminosilicate in order to be considered to be “based on” nickel aluminosilicate. Dependent claims 2-12 are dependent based on their dependence from claim 1. 
	In step a. of claim 1, the claim requires the prepared suspension to have a pH of more than 7.5. Then in step b. claim 1 requires adjustment of the pH by addition of an inorganic acid to a pH in the range of 7.5 to 12. Since the range of step b. is encompassed by the range in step a., it is unclear if step b. is carried out when the pH resulting from step a. is already in the range of step b. Dependent claims 2-12 are dependent based on their dependence from claim 1.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Vitale et al., Applied Catalysis A: General 452 (2013) 75-87. Vitale teaches a process of preparing nickel incorporated ZSM-5 aluminosilicate catalyst by combining sulfuric acid, nickel and aluminum chloride, TPABr (an ammonium template) and sodium silicate. The pH of the acidic mixture was increased to 11 using NaOH and the mixture was crystallized for 40 hours at 463 K (190°C). After drying a calcination, the product was exchanged with ammonium ions followed by drying and calcination. 
This process differs from the claimed method in that only one template is used as opposed to the claim requiring two templates. Also, in the method of Vitale the precipitate suspension is acidic and is adjusted by the addition of a base to pH 11. The claimed method requires a basic suspension which is adjusted with an organic acid before being subject to heating the precipitation. Thus, the disclosure of Vitale fails to teach or suggest either of these two claimed features rendering the claims patentable over Vitale. 



	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER

Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736